DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (US 2008-0032389 in [0059], US 2006/0196501 in [0083] and US 9,338,375 in [0103]). 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27 states “further comprising the step attaching”, it should state “further comprising the step of attaching”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first configurable mixing assembly” in claims 1 and 25.
“second configurable mixing assembly” in claims 1, 16 and 25. 
“first headspace airflow device” and “second headspace airflow device” in claim 26. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation, “the first diameter and the attachment location are selected to conform to the operational parameters;”, it is unclear which of the operational parameters are being referenced from the previously recited “set of operational parameters”.
Claim 15 recites the limitation " attaching the first impeller to the configurable mixing assembly". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a configurable mixing assembly” in the claim. Only “a first configurable mixing assembly” is recited.   
Claim 15 recites the limitations "the attachment location", “the same volume” and “the second attachment location”. There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “an attachment location”, “a same volume” and/or “a second attachment location” in the claim. 
Claim 16 recites the limitations "the third diameter", “the third attachment location” and “the second attachment location”. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a third diameter”, “a third attachment location” and/or “a second attachment location” in the claim or parent claim.
Claim 17 recites the limitation “the required second and third impeller tip speeds”. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “required second and third impeller tip speeds” in the claim or parent claims. 
Claim 17 recites the limitation “the third impeller reduces the required second and third impeller tip speeds…in the first and second bioreactors”. However, the third impeller is attached to the second configurable mixing assembly per dependent claim 16 and the second configurable mixing assembly is only part of the second bioreactor, therefore the inclusion of the first bioreactor in claim 17 is unclear. 
Claim 18 recites the limitations "the ratio", “the first bioprocessing container width” and “the second bioprocessing container width”. There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “a ratio”, “a first bioprocessing container width” and “a second bioprocessing container width” in the claim or parent claim.
Claim 19 recites the limitation “T95 mixing times”, this is unclear as the scope of the claim cannot be ascertained. 
Claim 24 recites the limitation "the aspect ratio". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “an aspect ratio” or “aspect ratio” in the claim or parent claims. 
Claims 25 and 28 recite the limitation "the aspect ratio". There is insufficient antecedent basis for this limitation in the claims. There is no previous recitation of “an aspect ratio” or “aspect ratio” in the claims. 
Claim 27 recites the limitations “the second mixing assembly", “the location of the sparger” and “the…second pore size”. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a second mixing assembly”, “a location of the sparger” and/or “a second pore size” in claim or parent claim. 
Claim 30 recites the limitation "the first and second mixing assemblies". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “first and second mixing assemblies”, only “a first and a second configurable mixing assembly” is previously recited. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (NPL copy provided) in view of Stoker (NPL copy provided).
Regarding claim 15, Yang discloses a method of matching fluid mixing characteristics between bioreactors having different volumes (see Abstract on pg. 141; and last paragraph on pg. 141, right column), comprising: 
selecting a first bioreactor (3L reactor, last paragraph pg. 141; Fig. 1) having a set of operational parameters (pgs. 144 - 145, heading section titled, “Operation Parameters Scale-Up”), the first bioreactor (modified Fig. 1) comprising: 
a first bioprocessing container having a first end, a second end, and a sidewall (modified Fig. 1); and 
a first configurable mixing assembly suspended between the first and seconds ends of the first bioprocessing container (modified Fig. 1); 
selecting a first impeller having a first diameter (see Fig. 1 and Table 1 showing Di); 
attaching the first impeller to the configurable mixing assembly (modified Fig. 1), wherein the first diameter and the attachment location are selected to conform to the operational parameters (see Table 1 showing first diameter Di of first impeller being 4.3 inches and Hb denoting selected attachment location relative to the working volume; Furthermore, also see pg. 142, heading section “The Pilot and Large-Scale Production Bioreactors” discussing the dimensional ratios maintained for assisting scale-up, i.e. conforming to consistency of operational parameters; Additionally, equations, 1 – 9 for scale-up include Di / Dt and L / Di [indicative of diameter and attachment location] as a functions of the operational parameters); 
selecting a second bioreactor (75L, 300L, 2500L reactor, last paragraph pg. 141; Fig. 1)), comprising: 
a second bioprocessing container having a first end, a second end, and a sidewall, wherein the second bioprocessing container is not the same volume as the first bioprocessing container (modified Fig. 1; 3L vs. 75, 300, 2500L); and 
a second configurable mixing assembly suspended between the first and second ends of the second bioprocessing container (modified Fig. 1); 
selecting a second impeller having a second diameter that is not the same as the first diameter (see Fig. 1 and Table 1 showing Di of 75L, 300L, and 2500L reactors being different than the 3L reactor); 
attaching the second impeller to the second configurable mixing assembly (modified Fig. 1), wherein the second diameter and the second attachment location are selected to match the set of operational parameters (see Table 1 showing second diameter Di of second impeller being 7.0, 11.5, 24.0 inches for 75L, 300L, 2500L reactors, respectively and Hb denoting selected second attachment location relative to the working volume; Furthermore, also see pg. 142, heading section “The Pilot and Large-Scale Production Bioreactors” discussing the dimensional ratios maintained for assisting scale-up, i.e. conforming to consistency of operational parameters; Additionally, equations, 1 – 9 for scale-up include Di / Dt and L / Di [indicative of diameter and attachment location] as a functions of the operational parameters);
Though Yang teaches a set of operational parameters including, impeller tip speed (see pg. 145, equation 1), it fails to explicitly teach the set of operational parameters including power per volume. 
Stoker discloses a method of matching fluid mixing characteristics between bioreactors having different volumes (see Abstract on pg. iii; and last paragraph on pg. 3) and a set of operational parameters including power per volume (see criterion 4, on pg. 7). Yang and Stoker are considered analogous art as they are both in the field of bioreactor processes, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Stoker concerning the power per volume operational parameter because power input and agitation rates required at larger scales do not linearly correlate with those used at the lab scale.  In order to reduce the risk of failure in large batches, it is suggested to perform step‐wise scale‐up runs.  Performing these runs can be costly and time consuming, hence a reliable method for estimating requisite power and mixing requirements would be valuable to the industry (pg. 2). Furthermore, see end of pg. 9, stating “By changing the power input and air velocity, common kLa values were obtained. Their work helped to illustrate the dependence of kLa on power input, air velocity and agitation (Figure 1).  Hence, manipulation of these variables is useful in maintaining a constant kLa upon scale‐up (Alam et al., 2005).” Also see pg. 25, second paragraph below equation 11. 







    PNG
    media_image1.png
    825
    692
    media_image1.png
    Greyscale

Modified Fig. 1



    PNG
    media_image2.png
    370
    882
    media_image2.png
    Greyscale

Table 1
Regarding claim 16, Yang teaches selecting a third impeller having the third diameter that is not the same as the first diameter and attaching the third impeller to the second configurable mixing assembly (see Table 1 showing second and third diameter Di of second and third impellers being 7.0, 11.5, 24.0 inches for 75L, 300L, 2500L reactors, respectively, different from Di of first impeller and Hi ,Ht and Hb denoting selected third and second attachment locations relative to the working volume), wherein the third diameter and the third attachment location are selected in combination with the second diameter and the second attachment location to match the set of operational parameters (see pg. 142, heading section “The Pilot and Large-Scale Production Bioreactors” discussing the dimensional ratios maintained for assisting scale-up, i.e. match to consistency of the set of operational parameters; Additionally, equations, 1 – 9 for scale-up include Di / Dt and L / Di [indicative of diameter and attachment locations] as a functions of the operational parameters).
Regarding claim 17, while it is unclear what is being claimed (see section 112 above), the claim is given broadest reasonable interpretation. 
Yang teaches the addition of a third impeller (modified Fig. 1) and operational parameter of impeller tip speed (pg. 145, equation 1). However, Yang is silent on the third impeller reducing the required second and third impeller tip speeds to maintain a power per volume and impeller tip speed in the first and second bioreactors.
Stoker discloses the use of a third impeller (see pg. 3, first paragraph and pg. 8, last paragraph discussing use of multiple impellers). Also, see beginning of pg. 9 “[At the] higher Pg/V [i.e. more impellers], the performance of the conventional vessel improved, achieving similar cell growth and biomass”. Yang and Stoker are considered analogous art as they are both in the field of bioreactor processes, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Stoker concerning the power per volume operational parameter and third impeller because power input and agitation rates required at larger scales do not linearly correlate with those used at the lab scale.  In order to reduce the risk of failure in large batches, it is suggested to perform step‐wise scale‐up runs.  Performing these runs can be costly and time consuming, hence a reliable method for estimating requisite power and mixing requirements would be valuable to the industry (pg. 2). 
Regarding claim 18, Yang discloses different ratios of the first impeller diameter (in 3L reactor) to the fist bioprocessing container width (diameter of 3L container/reactor) and of the second impeller diameter (in the 2500L) to the second bioprocessing container width (diameter of 2500L container/reactor) (see Table 1 on pg. 144, second to last row).  
Regarding claim 19, Yang discloses parameters bulk fluid flow (end of pg. 144m volumetric flow rate) and mixing time (section D, equations 8, 9 on pg. 145).
Regarding claim 20, Yang discloses the set of operational parameters being selected based on optimal growth conditions for a cell (see last paragraph pg. 141 continuing to pg. 142). 
Regarding claims 21, Yang discloses mammalian cell which are eukaryotic and see pg. 146, left column discussing cell culture being sensitive to increased shear rate (tip speed).
Regarding claim 22, see paragraph regarding claim 1 in this office action, stating the first bioprocessing container/reactor is 3L and the second bioprocessing container/reactor is 75L, 300L, 2500L. 
Regarding claim 23, Yang teaches first and second bioreactor being rectangular shape, and pitched impellers (pg. 142, right column). However, Yang is silent on the first and second configurable mixing assemblies being offset.  
Stoker discloses in Fig. 8, 9 rectangular shape of bioprocessing containers and offset impeller shaft (pg. 70 stating “angle of the impeller shaft was sufficient in breaking up the rotational flow, which could have led to poor mixing.”). Yang and Stoker are considered analogous art as they are both in the field of bioreactor processes, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Stoker concerning the mixing assembly offset in order to break up the rotational flow, which could have led to poor mixing (pg. 70).  
Regarding claim 24, Yang teaches scale-up method of bioreactors with the bioprocessing containers having an aspect ratio of 3 (see pg. 142 and Fig. 1). 
Claims 25 and 27 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (NPL copy provided) in view of Stoker (NPL copy provided) and further in view of De Wilde (NPL copy provided).
Regarding claim 25, Yang discloses a method of matching fluid mixing characteristics between bioreactors having different volumes (see Abstract on pg. 141; and last paragraph on pg. 141, right column), comprising: 
selecting a first bioreactor (3L reactor, last paragraph pg. 141; Fig. 1) having an operational parameter (pgs. 144 - 145, heading section titled, “Operation Parameters Scale-Up”), the first bioreactor (modified Fig. 1) comprising: 
a first bioprocessing container having a first end, a second end, and a sidewall (modified Fig. 1); and 
selecting a second bioreactor (75L, 300L, 2500L reactor, last paragraph pg. 141; Fig. 1)), comprising: 
a second bioprocessing container having a first end, a second end, and a sidewall, wherein the aspect ratio of the second bioprocessing container is not the same as the aspect ratio of the first bioprocessing container (modified Fig. 1; 3L vs. 75, 300, 2500L and Table 1, last row showing aspect ratio L/Di (Di = width) being different from first, 3L and second, 75, 300, 2500L bioprocessing containers); and 
a second configurable mixing assembly suspended between the first and second ends of the second bioprocessing container (modified Fig. 1); 
Yang discloses a sparger design (sintered sparger, pg. 142, heading section titled, “The Pilot and Large-Scale Production Bioreactors”), but fails to teach a first sparger being affixed to the first end and a second sparger being affixed to the first end of the second bioprocessing container.  
Stoker discloses a method of matching fluid mixing characteristics between two bioreactors/bio processing containers having different volumes (3L and 2000L; see Abstract on pg. iii; and last paragraph on pg. 3) each affixed with a selected sparger (Fig. 7, 8, 24 and section 3.1.1, pg. 39) to the first end of the first (3L) and second (2000L) bioprocessing containers, respectively. Yang and Stoker are considered analogous art as they are both in the field of bioreactor processes, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Stoker concerning the sparger because power input and agitation rates (i.e. sparger determine aeration rate) required at larger scales do not linearly correlate with those used at the lab scale. In order to reduce the risk of failure in large batches, it is suggested to perform step‐wise scale‐up runs.  Performing these runs can be costly and time consuming, hence a reliable method for estimating requisite power and mixing requirements would be valuable to the industry (pg. 2). 
Yang also fails to teach the first sparger having a first number of pores and the pores having a first diameter and the second sparger having a second number of pores and the pores having a second pore diameter selected to conform to the operational parameter, wherein the second number of pores and first number of pores are not the same and the second diameter and first diameter are not the same, wherein the second number of pores and second diameter are selected to match the operational parameter to within five percent, wherein the operational parameter is kLa.
De Wilde discloses a scale-up process and mixing characteristics from 250mL to 2000L bioreactors (pg. 15). De Wilde discloses a selection of a first number of pores and the pores having a first diameter (Table 1, showing number of pores of first sparger and the pore diameter, reference column 3L UniVessel SU). De Wilde also discloses the second sparger having a second number of pores and the pores having a second pore diameter (see Table 1, BIOSTAT STR Column) (see the bottom four rows in Table 1). As seen in Table 1, the selected second number of pores and first number of pores are not the same (compare the different volume reactor in the Table) and the second diameter and first diameter are not the same. Furthermore, De Wilder discloses on pg. 14 that “Typical parameters of concern are oxygen transfer [kLa]” and see pg. 18, Figure 6 shows the kLa characteristics for different tip speeds and scales of the BIOSTAT STR and UniVessel SU bioreactors. Both ring and microsparger elements were used for the BIOSTAT STR system and a ringsparger for the UniVessel SU and ambr studies. Additionally, De Wilde states on pg. 18, For most common cell cultures, kLa values of 5 to 10 h-1 are required and the ambr system had kLa values of 8.5 h-1 at a tip speed of 1.02 m/s (the range of 5 – 10 h-1 of expected/selected kLa satisfies the within 5 percent limitation of obtained scaled-up 8.5 h-1 kLa). Yang and De Wilde are considered analogous art as they are both in the field of bioreactors, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of De Wilde concerning kLa as operational parameter and Sparger pore number and size in order to enable seamless scale-up from 250 mL to 2,000 L bioreactors and enable users to implement their existing knowledge — especially with platform processes — into production processes of new drugs and to set-up experiments in a way that can shorten development timelines (pg. 14).
Regarding claim 27, Yang teaches an attached second impeller to the second configurable mixing assembly (modified Fig. 1) and a sparger (sintered sparger, pg. 142). 
Yang fails to teach the second sparger pore numbers and size being selected to match an operational parameter and the second impeller being configured to re-entrain gas bubbles. 
De Wilde discloses sparger pore numbers and size being selected (Table 1, showing number of pores of the sparger and the pore diameter) to match an operational parameter such as kLa (Fig. 6, pg. 18) and impeller being configured bubble re-entrainment (pg. 16 stating impellers enhance gas-bubble dispersion and longer residence time of gas bubble). Yang and De Wilde are considered analogous art as they are both in the field of bioreactors, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of De Wilde concerning kLa as operational parameter and Sparger pore number and size in order to enable seamless scale-up from 250 mL to 2,000 L bioreactors and enable users to implement their existing knowledge — especially with platform processes — into production processes of new drugs and to set-up experiments in a way that can shorten development timelines (pg. 14). Furthermore, by increasing bubble re-entrainment a higher oxygen transfer rate can be achieved (pg. 16).
Regarding claim 28, Yang discloses the aspect ratio of the first bioprocessing container being 1.6 and the aspect ratio of the second bioprocessing container being ~3 (see last row in Table 1 on pg. 144).
Regarding claim 29, see paragraph regarding claim 1 in this office action, stating the first bioprocessing container/reactor is 3L and the second bioprocessing container/reactor is 75L, 300L, 2500L. 
Regarding claim 30, Yang teaches first and second bioreactor being rectangular shape, and pitched impellers (pg. 142, right column). However, Yang is silent on the first and second configurable mixing assemblies being offset to achieve desired kLa.  
Stoker discloses in Fig. 8, 9 rectangular shape of bioprocessing containers and offset impeller shaft (pg. 70 stating “angle of the impeller shaft was sufficient in breaking up the rotational flow, which could have led to poor mixing.”) to achieve a desired operational parameter like kLa via impeller design (see Abstract on pg. iii stating “By maintaining a scale‐up constant including gassed power to volume or shear [impeller configuration], an almost constant kLa was achieved”). Yang and Stoker are considered analogous art as they are both in the field of bioreactor processes, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Stoker concerning the mixing assembly offset in order to break up the rotational flow, which could have led to poor mixing (pg. 70).  
Regarding claim 31, Yang discloses a method of matching fluid mixing characteristics between bioreactors having different volumes (see Abstract on pg. 141; and last paragraph on pg. 141, right column), but fails to disclose kLa referring to O2.
Stoker discloses kLa referring to O2 (see Fig. 21 on pg. 63). Yang and Stoker are considered analogous art as they are both in the field of bioreactor processes, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Stoker concerning the kLa parameter because power input and agitation rates required at larger scales do not linearly correlate with those used at the lab scale. In order to reduce the risk of failure in large batches, it is suggested to perform step‐wise scale‐up runs.  Performing these runs can be costly and time consuming, hence a reliable method for estimating requisite power and mixing requirements would be valuable to the industry (pg. 2).
Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (NPL copy provided) in view of Stoker (NPL copy provided) and De Wilde (NPL copy provided) as applied to claim 25 above, and further in view of Brau (US 20150118753 A1).
Regarding claim 26, Yang discloses providing different rates of airflow a headspace to match the operational parameter (see table 4 on pg. 147, air flow to sparger row and pg. 144, heading section titled “Operational Parameters Scale-up”), but fails to explicitly disclose first and second headspace air flow devices.
Brau discloses headspace air flow devices (60A-C, 110, 140, 37, 40; see Fig. 1). Yang and Brau are considered analogous art as they are both in the field of Bioreactors, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Brau concerning the headspace air flow device in order to ensure optimal growth of cells by monitoring and controlling concentration of oxygen and CO2 within the media ([0005]) and for oxygenating a culture and/or stripping CO2 from a culture and, more generically, creating a gas-liquid mass transfer with a culture that solves all or some of the above problems and can effectively operate in conditions where traditional sparger mechanisms have difficulty performing correctly ([0009]).  
Claims 31 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (NPL copy provided) in view of Stoker (NPL copy provided) and De Wilde (NPL copy provided) as applied to claim 25 above, and further in view of Xing (NPL provided).
Regarding claims 31 and 32, Yang discloses a method of matching fluid mixing characteristics between bioreactors having different volumes (see Abstract on pg. 141; and last paragraph on pg. 141, right column), but fails to disclose kLa referring to O2 and CO2, respectively.
Xing teaches a scale-up of a mammalian cell culture process (Abstract), wherein kLa refers to O2 and CO2, respectively (see equations (2) and (3) and paragraph above the equations on pg. 736 and pg. 738). Yang and Xing are considered analogous art as they are both in the field of bioreactors, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Xing concerning the kLa in order to solve scale-up issues within the scope of bulk mixing, gas transfer, and carbon dioxide removal (pg. 734). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colin (US 20130288346 A1) teaches a linearly scalable, single-use, bioreactor system for use in carrying out a scalable biomanufacturing process, the system comprising two single-use bioreactor bags of different volumes, wherein the ratio H/D of the height of the working volume H to the diameter D of the tank, or of the bag is equal to about 1.5, and the bulk shear in each of the bags is substantially constant.
Khan (US 20110312087 A1) teaches Large-scale bioreactors having at least two impellers, large-scale bioreactor systems and methods for the large-scale cultivation and propagation of mammalian cells using these bioreactors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774